Exhibit 10.16

EXECUTION COPY

SOLAR CAPITAL LTD.

500 Park Ave.

New York, New York 10022

Dated as of

December 28, 2017

To the Series 2016C Additional

Purchasers named in

Schedule A hereto

Ladies and Gentlemen:

This Second Supplement to Note Purchase Agreement (the “Supplement”) is among
Solar Capital Ltd., a Maryland corporation (the “Company”), and the
institutional investors named on Schedule A attached hereto (the “Series 2016C
Additional Purchasers”).

Reference is hereby made to that certain Note Purchase Agreement dated as of
November 8, 2016 (the “Note Purchase Agreement”) among the Company and the
Purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meanings as specified in the Note Purchase
Agreement. Reference is further made to Section 4.18 of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Company and each Additional Purchaser shall execute and deliver a
Supplement.

The Company hereby agrees with the Series 2016C Additional Purchasers as
follows:

1.    The Company has authorized the issue and sale of $21,000,000 aggregate
principal amount of its 4.50% Series 2016C Senior Notes due December 28, 2022
(the “Series 2016C Notes”). The Series 2016C Notes, together with the Series
2016A Notes issued pursuant to the Note Purchase Agreement, the Series 2016B
Notes issued pursuant to the First Supplement to Note Purchase Agreement dated
as of February 15, 2017 and each series of Additional Notes which may from time
to time hereafter be issued pursuant to the provisions of Section 2.4 of the
Note Purchase Agreement, are collectively referred to as the “Notes” (such term
shall also include any such notes issued in substitution therefor pursuant to
Section 13 of the Note Purchase Agreement). The Series 2016C Notes shall be
substantially in the form set out in Exhibit 1 hereto with such changes
therefrom, if any, as may be approved by the Series 2016C Additional Purchasers
and the Company.

2.    Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Series 2016C
Additional Purchaser, and each



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

Series 2016C Additional Purchaser agrees to purchase from the Company,
Series 2016C Notes in the principal amount set forth opposite such Series 2016C
Additional Purchaser’s name on Schedule A hereto at a price of 100% of the
principal amount thereof on the closing date hereinafter mentioned.

3.    The sale and purchase of the Series 2016C Notes to be purchased by each
Series 2016C Additional Purchaser shall occur at the offices of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, at 10:00 A.M.
Chicago time, at a closing (the “Series 2016C Closing”) on December 28, 2017. At
the Series 2016C Closing, the Company will deliver to each Series 2016C
Additional Purchaser the Series 2016C Notes to be purchased by such Purchaser in
the form of a single Series 2016C Note (or such greater number of Series 2016C
Notes in denominations of at least $100,000 as such Series 2016C Additional
Purchaser may request) dated the date of the Series 2016C Closing and registered
in such Series 2016C Additional Purchaser’s name (or in the name of such
Series 2016C Additional Purchaser’s nominee), against delivery by such
Series 2016C Additional Purchaser to the Company or its order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
[Redacted] If, at the Series 2016C Closing, the Company shall fail to tender
such Series 2016C Notes to any Series 2016C Additional Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to any Series 2016C Additional Purchaser’s satisfaction,
such Series 2016C Additional Purchaser shall, at such Series 2016C Additional
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Series 2016C Additional
Purchaser may have by reason of such failure or such nonfulfillment.

4.    The obligation of each Series 2016C Additional Purchaser to purchase and
pay for the Series 2016C Notes to be sold to such Series 2016C Additional
Purchaser at the Series 2016C Closing is subject to the fulfillment to such
Series 2016C Additional Purchaser’s satisfaction, prior to the Series 2016C
Closing, of the conditions set forth in Section 4 of the Note Purchase Agreement
with respect to the Series 2016C Notes to be purchased at the Series 2016C
Closing as if each reference to “2016A Notes” or “Notes,” “Closing” and
“Purchaser” set forth therein was modified to refer the “Series 2016C Notes,”
the “Series 2016C Closing” and the “Series 2016C Additional Purchaser” (each as
defined in this Supplement) and to the following additional conditions:

(a)    Each of the representations and warranties of the Company set forth in
Exhibit A hereto shall be correct as of the date of Series 2016C Closing (except
for representations and warranties which apply to a specific earlier date which
shall be true as of such earlier date) and the Company shall have delivered to
each Series 2016C Additional Purchaser an Officer’s Certificate, dated the date
of the Series 2016C Closing certifying that such condition has been fulfilled.

(b)    Contemporaneously with the Series 2016C Closing, the Company shall sell
to each Series 2016C Additional Purchaser, and each Series 2016C Additional
Purchaser shall purchase, the Series 2016C Notes to be purchased by such
Series 2016C Additional Purchaser at the Series 2016C Closing as specified in
Schedule A hereto.

 

-2-



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

5.    The Company covenants and agrees with the holders of the Series 2016C
Notes that:

(a)    Notwithstanding Sections 9.11 and 9.12 of the Note Purchase Agreement but
subject to clause (b) below, the Company shall not be required to deliver to the
2016C Additional Purchasers evidence in form and substance satisfactory to the
2016C Additional Purchasers that the Series 2016C Notes have been rated
Investment Grade or better by either Fitch, S&P or another NRSRO.

(b)    If requested by holders of more than 50% of the outstanding principal
amount of the Series 2016C Notes, the Company shall, within 30 days after the
date of such request, deliver to the holders of the Series 2016C Notes in the
manner provided in Section 18 of the Note Purchase Agreement evidence in form
and substance satisfactory to such holders that the Series 2016C Notes have been
rated Investment Grade or better by either Fitch, S&P or another NRSRO.

(c)    Following a request in accordance with clause (b) above, the Company
covenants and agrees that, at its sole cost and expense, it shall cause to be
maintained at all times a Rating of the Series 2016C Notes from at least one
NRSRO that indicates that it will monitor the rating on an ongoing basis. No
later than November 8 of each year, commencing in the year following a request
in accordance with clause (b) above, the Company shall provide a notice to each
of the holders of the Series 2016C Notes sent in the manner provided in
Section 18 of the Note Purchase Agreement with respect to any then current
Ratings of the Series 2016C Notes, which shall include a Rating from at least
one NRSRO, and which notice shall include a copy of such Rating.

6.    Each Series 2016C Additional Purchaser represents and warrants that the
representations and warranties set forth in Section 6 of the Note Purchase
Agreement are true and correct on the date hereof with respect to the purchase
of the Series 2016C Notes by such Series 2016C Additional Purchaser as if each
reference to “2016A Notes” or “Notes,” “Closing” and “Purchaser” set forth
therein was modified to refer the “Series 2016C Notes,” the “Series 2016C
Closing” and the “Series 2016C Additional Purchaser” and each reference to “this
Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by this Supplement.

7.    The Company and each Series 2016C Additional Purchaser agree to be bound
by and comply with the terms and provisions of the Note Purchase Agreement as
fully and completely as if such Series 2016C Additional Purchaser were an
original signatory to the Note Purchase Agreement.

8.    This Supplement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of
New York, excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.

 

-3-



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

The execution hereof shall constitute a contract between the Company and the
Series 2016C Additional Purchasers for the uses and purposes hereinabove set
forth, and this agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

 

SOLAR CAPITAL LTD. By  

                                                     

  Name:  

                                                              

  Title:  

 

 

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

Accepted as of December     , 2017.

 

By:   [Redacted]By  

 

  Name:   Title:

Information Relating to Series 2016C Additional Purchasers[Redacted]

 

-2-



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

SUPPLEMENTAL REPRESENTATIONS

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Section 5.1.    Organization; Power and Authority. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required of the Company or such Subsidiary, as applicable.

Section 5.2.    Authorization, Etc. The Transactions are within the Company’s
corporate powers and have been duly authorized by all necessary corporate action
and, if required, by all necessary shareholder action. The Note Purchase
Agreement and the Second Supplement have been duly executed and delivered by the
Company and the Note Purchase Agreement as supplemented by the Second Supplement
constitutes, and each of the other Note Documents to which it is a party when
executed and delivered will constitute, a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 5.3.    Disclosure. The Company has disclosed to the Series 2016C
Additional Purchasers all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Company to the Series 2016C Additional Purchasers in connection with the
negotiation of the Note Purchase Agreement, the Second Supplement and the other
Note Documents or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) when taken together with the Company’s public
filings contains any material misstatement of fact therein (or omits to state
any material fact necessary to make the statements therein not misleading), in
the light of the circumstances under which they were made; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

Since the date of the most recent Applicable Financial Statements, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the Company
and its Subsidiaries taken as a whole (excluding in any case a decline in the
net asset value of the Company or a change in general market conditions or
values

 

EXHIBIT A

(to Supplement)



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

of the Company’s or any of its Subsidiaries’ Portfolio Investments), or (ii) the
validity or enforceability of any of the Note Documents or the rights or
remedies of the Purchasers and the holders of the Notes thereunder.

Section 5.4.    Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary (other than any tax blocker or
investment held by such tax blocker), and (ii) of the Company’s directors and
senior officers.

(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except Permitted Liens, Liens created pursuant to the Security Documents or as
otherwise disclosed in Schedule 5.4).

(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and, where legally applicable, in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

(d)    No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than the Note Purchase
Agreement, the Second Supplement, the Senior Secured Credit Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

Section 5.5.    Financial Statements; Material Liabilities. The Company has
heretofore delivered to each Purchaser the audited consolidated statement of
assets and liabilities (or balance sheet) and statements of operations, changes
in net assets and cash flows of the Company and its Subsidiaries as of and for
the fiscal year ending on December 31, 2016; such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Company and its Subsidiaries as of
such date in accordance with GAAP. The Company and its Subsidiaries do not have
any Material liabilities that are not disclosed on such financial statements.

Section 5.6.    Compliance with Laws. Each of the Company and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it

 

- 2 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is subject to any
contract or other arrangement, the performance of which by the Company or any
such Subsidiary could reasonably be expected to result in a Material Adverse
Effect.

Section 5.7.    Governmental Authorizations, Compliance with Laws, Other
Instruments, Etc. The Transactions (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except for such as have been or will be obtained or made and are in
full force and effect and are described in Schedule 5.7, (b) will not violate
any applicable law or regulation or the limited liability company operating
agreement, charter, by-laws or other organizational documents of the Company or
any of its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default in any material respect under any indenture,
agreement or other instrument binding upon the Company or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) will not result in the creation
or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority now pending against or, to the knowledge of
the Company, threatened against or affecting the Company or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that if adversely determined could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve the Note Purchase Agreement, the Second Supplement, the Note
Purchase Agreement as supplemented by the Second Supplement or the Transactions.

(b)    Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.9.    Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of Federal, state or other taxes for all fiscal periods are adequate in
all material respects.

Section 5.10.    Title to Property; Leases. Each of the Company and the other
Obligors has good title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

 

- 3 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

Section 5.11.    Licenses, Permits, Etc. Each of the Company and its
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Company and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.12.    ERISA. (a) The execution and delivery of the Note Purchase
Agreement or the Second Supplement and the issuance and sale of the Series 2016C
Notes under the Note Purchase Agreement as supplemented by the Second Supplement
will not involve any transaction that is subject to the prohibitions of
section 406 of ERISA or in connection with which a tax could be imposed pursuant
to section 4975(c)(1)(A)-(D) of the Code. The representation by the Company in
the first sentence of this Section 5.12(a) is made in reliance upon and subject
to the accuracy of such Purchaser’s representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Series 2016C Notes to
be purchased by such Purchaser.

(b)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Series 2016C Notes or any similar
Securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than not more than 3 Institutional Investors (including the Series 2016C
Additional Purchasers and, for purposes of this representation, all Series 2016C
Additional Purchasers that are affiliated with each other are deemed one
offeree), each of which has been offered the Series 2016C Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Series 2016C Notes to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.

Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series 2016C Notes for refinancing of existing debt
and general corporate purposes and in compliance with all laws referenced in
Section 5.16. Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of the sale of the Series
2016C Notes hereunder will be used to buy or carry any Margin Stock, or to
extend credit to others for the purpose of buying or carrying Margin Stock.
After application of the proceeds of the sale of the Series 2016C Notes, not
more than 25% of the value (as determined by any reasonable method) of the
assets of the Company subject to any provision of the Note Purchase Agreement
under which the sale, pledge or disposition of assets is restricted will consist
of Margin Stock.

 

- 4 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

Section 5.15.    Existing Indebtedness; Future Liens. (a) Part A of
Schedule 5.15 is a complete and correct list of each note, bond, certificate,
credit agreement, loan agreement, indenture, note purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Company or any of its Subsidiaries outstanding
on the date of the Series 2016C Closing, and the aggregate principal or face
amount outstanding or that is, or may become, outstanding, the interest rate,
collateral and related guaranties under each such arrangement is correctly
described in Part A of Schedule 5.15.

(b)    Part B of Schedule 5.15 is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding or consented to on the date of
the Series 2016C Closing covering any property of the Company or any Subsidiary
Guarantor, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Part B of Schedule 5.15.

(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except for the Senior Secured Credit
Agreement (and the other documents related thereto) and except as specifically
indicated in Schedule 5.15.

Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Affiliated Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Affiliated Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.

(b)    No part of the proceeds from the sale of the Series 2016C Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
Canada Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person or Canada Blocked Person, or
(ii) otherwise in violation of U.S. Economic Sanctions or Canadian Economic
Sanctions.

 

- 5 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

(c)    Neither the Company nor any Affiliated Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act, any similar provisions of the
Criminal Code (Canada), any U.S. Economic Sanctions, any Canadian Economic
Sanctions or any other United States or Canadian law or regulation governing
such activities (collectively, “Anti-Money Laundering Laws”) or any
U.S. Economic Sanctions violations or violations of Canadian Economic Sanctions
Laws, (ii) to the Company’s actual knowledge after making due inquiry, is under
investigation by any governmental authority for possible violation of Anti-Money
Laundering Laws or any U.S. Economic Sanctions violations or violations of
Canadian Economic Sanctions Laws, (iii) has been assessed civil penalties under
any Anti-Money Laundering Laws or any U.S. Economic Sanctions or Canadian
Economic Sanctions Laws, or (iv) has had any of its funds seized or forfeited in
an action under any Anti-Money Laundering Laws. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws and U.S. Economic Sanctions and Canadian
Economic Sanctions Laws.

(d)    (1) Neither the Company nor any Affiliated Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act, the U.K. Bribery Act 2010 and any similar provisions of the Criminal Code
(Canada) (collectively, “Anti-Corruption Laws”) in the past five years, (ii) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws in the past five years or (iv) has been or is the
target of sanctions imposed by the United Nations, Canada or the European Union;

(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Affiliated Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to improperly
obtain, retain or direct business or to otherwise secure an improper advantage
in violation of any applicable law or regulation or which would cause any holder
to be in violation of any Anti-Corruption Laws; and

 

- 6 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

(3)    No part of the proceeds from the sale of the Series 2016C Notes hereunder
will be used, directly or indirectly, for any improper payments, including
bribes, to any Governmental Official or commercial counterparty in order to
improperly obtain, retain or direct business or obtain any improper advantage.
The Company has established procedures and controls which it reasonably believes
are adequate (and otherwise comply with applicable law) to ensure that the
Company and each Affiliated Entity is and will continue to be in compliance with
the Anti-Corruption Laws.

(e)    Neither the Company nor any Affiliated Entity is (i) a Canada Blocked
Person, (ii) an agent, department, or instrumentality of, or is otherwise
controlled by or knowingly acting on behalf of, directly or indirectly, any such
Person, or (iii) otherwise blocked, subject to sanctions under or engaged in any
activity in violation of any Canadian Economic Sanctions Laws. Neither the
Company nor any Affiliated Entity has been notified by a governmental authority
in Canada that its name appears or has been proposed for inclusion on a list of
Persons maintained by a governmental authority in Canada that engage in
investment or other commercial activities in any country that is subject to
Canadian Economic Sanctions Laws. Neither the Company nor any Affiliated Entity
knowingly engages in any dealings or transactions with any Canada Blocked
Person.

Section 5.17.    Status under Certain Statutes. (a) The Company is a company
that has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act and qualifies as a RIC.

(b)    The business and other activities of the Company and its Subsidiaries,
including the issuance of the Series 2016C Notes under the Note Purchase
Agreement as supplemented by the Second Supplement, the application of the
proceeds and repayment thereof by the Company and the consummation of the
Transactions contemplated by the Note Documents do not result in a violation or
breach in any material respect of the applicable provisions of the Investment
Company Act or any rules, regulations or orders issued by the SEC thereunder.

(c)    The Company is in compliance with its Investment Policies, except to the
extent that the failure to so comply could not reasonably be expected to result
in a Material Adverse Effect.

Section 5.18.    Series 2016C Notes Rank Pari Passu. The obligations of the
Company under the Note Purchase Agreement as supplemented by the Second
Supplement and the Series 2016C Notes rank at least pari passu in right of
payment with all other Senior Unsecured Indebtedness (actual or contingent) of
the Company, including, without limitation, the Series 2016A Notes, the Series
2016B Notes and all other Senior Unsecured Indebtedness of the Company described
in Schedule 5.15 hereto.

Section 5.19.    Investments. Set forth in Schedule 5.19 is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c) and (d) of Section 10.4) held by the Company or any
Subsidiary Guarantor in any Person on the date of the Series 2016C Closing and,
for each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in
Schedule 5.19, as of the date of the Series 2016C Closing each of the Company
and the Subsidiary Guarantors owns, free and clear of all Liens (other than
Permitted Liens or Liens created pursuant to the Security Documents), all such
Investments.

 

- 7 -



--------------------------------------------------------------------------------

Solar Capital Ltd.    Second Supplement

 

Section 5.20.    Affiliate Agreements. As of the date of the Series 2016C
Closing, the Company has heretofore delivered (to the extent not otherwise
publicly filed with the SEC) to each of the Purchasers true and complete copies
of each of the Affiliate Agreements (including schedules and exhibits thereto,
and any amendments, supplements or waivers executed and delivered thereunder).
As of the date of the Series 2016C Closing, each of the Affiliate Agreements is
in full force and effect.

 

- 8 -



--------------------------------------------------------------------------------

SUBSIDIARIES AND DIRECTORS AND SENIOR OFFICERS

(i)    Subsidiaries (other than any tax blocker or investment held by such tax
blocker):

NEFPASS, LLC

(ii)    The Company’s Directors and Senior Officers:

 

NAME    TITLE(S) MICHAEL S. GROSS    CHIEF EXECUTIVE OFFICER, PRESIDENT,
CHAIRMAN OF THE BOARD AND DIRECTOR (PRINCIPAL EXECUTIVE OFFICER) STEVEN HOCHBERG
   DIRECTOR DAVID S. WACHTER    DIRECTOR LEONARD A. POTTER    DIRECTOR BRUCE
SPOHLER    CHIEF OPERATING OFFICER AND DIRECTOR RICHARD PETEKA    CHIEF
FINANCIAL OFFICER (PRINCIPAL FINANCIAL OFFICER), TREASURER AND SECRETARY GUY
TALARICO    CHIEF COMPLIANCE OFFICER

DESCRIPTION OF NECESSARY CONSENTS, APPROVALS, ETC.

None.

LIENS AND INDEBTEDNESS

Part A:

Existing Indebtedness

Senior Secured Credit Agreement and related documentation

Total amount outstanding: $310,600,000

 

EXHIBIT 1

(to Supplement)



--------------------------------------------------------------------------------

Rate of interest: floating rate based on LIBOR

 

  •  

The Senior Secured Credit Agreement

 

  •  

The Restated Guarantee and Security Agreement

 

  •  

Various standby letters of credit issued under the June 2012 Credit Agreement,
totaling $0

Solar Capital Ltd. Series 2016A Senior Notes

Total amount outstanding: $50,000,000

Rate of interest: 4.40%

 

  •  

The Note Purchase Agreement, dated as of November 8, 2016, among the Company and
each of the purchasers listed in Schedule A thereto, as amended (the “2016 Note
Purchase Agreement”)

 

  •  

The notes issued pursuant to the 2016 Note Purchase Agreement

Solar Capital Ltd. Series 2016B Senior Notes

Total amount outstanding: $100,000,000

Rate of interest: 4.60%

 

  •  

The Note Purchase Agreement, dated as of November 8, 2016, among the Company and
each of the purchasers listed in Schedule A thereto, as amended (the “2016 Note
Purchase Agreement”)

 

  •  

The First Supplement to Note Purchase Agreement, dated as of February 15, 2017,
among the Company and each of the purchasers listed in Schedule A thereto, as
amended (the “First Supplement”)

 

  •  

The notes issued pursuant to the First Supplement

Solar Capital Ltd. Series 2016C Senior Notes

Total amount outstanding: $21,000,000

Rate of interest: 4.50%

 

  •  

The Note Purchase Agreement, dated as of November 8, 2016, among the Company and
each of the purchasers listed in Schedule A thereto, as amended (the “2016 Note
Purchase Agreement”)

 

  •  

The Second Supplement to Note Purchase Agreement, dated as of December 28, 2017,
among the Company and each of the purchasers listed in Schedule A thereto, as
amended (the “Second Supplement”)

 

  •  

The notes issued pursuant to the Second Supplement

 

-2-



--------------------------------------------------------------------------------

Solar Capital Ltd. Notes

Total amount outstanding: $75,000,000

Rate of interest: 4.50%

Intercompany Loan to SLRC ADI Corporation

Total amount outstanding: $30,500,000

Rate of interest: 18%

 

  •  

Intercompany Loan, from the Company to SLRC ADI Corporation, as amended (the
     “Intercompany Loan”)

Part B:

Liens:

Liens on substantially all of the assets of the Company and the other Obligors
granted pursuant to the Restated Guarantee and Security Agreement.

 

-3-



--------------------------------------------------------------------------------

INVESTMENTS

[REDACTED]

 

-4-



--------------------------------------------------------------------------------

[FORM OF SERIES 2016C NOTE]

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY JURISDICTION. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED, ASSIGNED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT
(I) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES THAT IS
EFFECTIVE UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAW, INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULE 144 OR
RULE 144A, PROVIDED THAT AN OPINION OF COUNSEL (WHICH MAY BE INTERNAL COUNSEL)
SHALL BE FURNISHED TO THE COMPANY (IF REASONABLY REQUESTED BY THE COMPANY), IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT
SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE ACT AND/OR APPLICABLE
STATE SECURITIES LAW.

SOLAR CAPITAL LTD.

4.50% SERIES 2016C SENIOR NOTE, DUE DECEMBER 28, 2022

 

No. [            ]    [Date] $[            ]    PPN 83413U B*0

FOR VALUE RECEIVED, the undersigned, SOLAR CAPITAL LTD. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [                    ], or registered
assigns, the principal sum of [                    ] DOLLARS (or so much thereof
as shall not have been prepaid) on December 28, 2022, with interest (computed on
the basis of a 360-day year of twelve 30-day months) on the unpaid balance
hereof at the rate of (a) 4.50% per annum from the date hereof, payable
semiannually, on the twenty-eighth day of June and December in each year,
commencing with the June 28 or December 28 next succeeding the date hereof, and
on the Maturity Date until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the Default Rate (as defined in the hereinafter
defined Note Purchase Agreement).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Goldman Sachs Bank USA in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Second Supplement to the Note Purchase Agreement, dated as of
November 8, 2016 (as from time to time amended, supplemented or modified, the
“Note Purchase Agreement”), among the Company and the respective Purchasers
named therein and Additional Purchasers of Notes from

 

-5-



--------------------------------------------------------------------------------

time to time issued pursuant to any Supplement to the Note Purchase Agreement.
This Note and the holder hereof are entitled equally and ratably with the
holders of all other Notes of all series from time to time outstanding under the
Note Purchase Agreement to all the benefits provided for thereby or referred to
therein. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement, (ii) made the representations and agreements set forth
in Sections 6.2 and 6.1(b), (d) and (f) of the Note Purchase Agreement and
(iii) agreed that any transfer or other disposition of this Note is otherwise
subject to the terms and conditions contained in the Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same Series and tranche for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note and the holder hereof are entitled equally and ratably with the
holders of all of the Notes, the Series 2016A Notes, the Series 2016B Notes and
any Additional Notes issued and outstanding from time to time to the rights and
benefits provided pursuant to the terms and provision of the Subsidiary
Guarantee (as such term is defined in the Note Purchase Agreement). Reference is
hereby made to the foregoing for a statement of the nature and extent of the
benefits for the Notes afforded thereby and the rights of the holders of the
Notes.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

-6-



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction other than such
State.

 

SOLAR CAPITAL LTD. By  

                                                              

  Name:  

                                                              

  Title:  

                                                              

 

-7-